Name: 85/334/EEC: Decision of the European Parliament of 13 June 1985 granting a discharge to the Commission in respect of the financial management of the fourth European Development Fund during the 1983 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1985-07-04

 Avis juridique important|31985D033485/334/EEC: Decision of the European Parliament of 13 June 1985 granting a discharge to the Commission in respect of the financial management of the fourth European Development Fund during the 1983 financial year Official Journal L 174 , 04/07/1985 P. 0050 - 0050*****DECISION OF THE EUROPEAN PARLIAMENT of 13 June 1985 granting a discharge to the Commission in respect of the financial management of the Fourth European Development Fund during the 1983 financial year (85/334/EEC) THE EUROPEAN PARLIAMENT, Having regard to the Treaty establishing the European Economic Community, Having regard to the first ACP-EEC Convention of LomÃ © (1), Having regard to the balance sheet and accounts in respect of the Fourth European Development Fund for the financial year 1983 (COM(84) 281 final), Having regard to the report of the Court of Auditors concerning the financial year 1983 accompanied by the replies of the institutions (2), Having regard to the Council recommendation on the granting of this discharge (Doc. C2-19/85), Whereas the Treaty of 22 July 1975 empowers the European Parliament to grant discharge in respect of the financial activities of the Community, Having regard to the report by the Committee on Budgetary Control and to the opinion of the Committee on Development and Cooperation (Doc. A2-39/85), 1. Grants discharge to the Commission in respect of the financial management of the Fourth European Development Fund during the financial year 1983 on the basis of the following amounts: receipts: 226 437 404 ECU payments: 285 181 083 ECU 2. Records its comments in the resolution which forms part of this decision; 3. Instructs its President to forward this decision and the resolution embodying its comments to the Commission, the Council, the Court of Auditors and the European Investment Bank and to ensure that they are published in the Official Journal of the European Communities (L series). Strasbourg, 13 June 1985. 1.2 // The Secretary-General // The President // H.-J. OPITZ // Pierre PFLIMLIN (1) OJ No L 25, 30. 1. 1976. (2) OJ No C 348, 31. 12. 1984.